UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1378


ROBERT LEPELLETIER, JR.,

                Plaintiff - Appellant,

          v.

FAIR OAKS MOTORS, INC., trading as Fair Oaks Chantilly
Chrysler Jeep; ALLY FINANCIAL INC.; BRANCH BANKING & TRUST
CO., d/b/a BB&T Sales Finance; WELLS FARGO DEALER SERVICES,
INC., now known as Wells Fargo Bank, N.A.,

                Defendants - Appellees,

          and

CAPITAL ONE N.A., trading as Capital        One   Auto    Finance;
EQUIFAX INFORMATION SERVICES, LLC,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cv-01268-LMB-IDD)


Submitted:   July 26, 2012                  Decided:     August 1, 2012


Before DUNCAN and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Robert Lepelletier, Jr., Appellant Pro Se. Ronald Greer DeWald,
LIPSHULTZ & HONE CHARTERED, Silver Spring, Maryland; Maryia
Yrjeuna Jones, John Curtis Lynch, Ethan G. Ostroff, TROUTMAN
SANDERS,   LLP,  Virginia  Beach,   Virginia; Nicholas  Richard
Klaiber, TROUTMAN SANDERS, LLP, Richmond, Virginia; Syed Mohsin
Reza, Mary Catherine Zinsner, TROUTMAN SANDERS, LLP, McLean,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Robert Lepelletier, Jr., appeals the district court’s

order   denying   his   Fed.   R.   Civ.   P.   15    motion   to   amend   and

dismissing his complaint.       We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.         Lepelletier v. Fair Oaks Motors,

Inc., No. 1:11-cv-01268-LMB-IDD (E.D. Va. Feb. 24, 2012).                    We

dispense   with   oral    argument    because        the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                      AFFIRMED




                                     3